         

Exhibit 10.1
(ALKERMES LOGO) [b76344aib7634401.gif]
Fiscal 2010 Reporting Officer Performance Pay Plan
Philosophy
We support a pay-for-performance approach to variable compensation that rewards
individual and Company performance towards the achievement of our Company goals.
This Plan is designed to provide upside reward for outstanding Company and
individual performance, motivate reporting officers to focus on and work
together toward achieving Company goals; and be competitive within our industry.
Eligibility
Company reporting officers are eligible to participate in the plan. As of
April 1, 2010, the following officers are eligible to participate in the Plan:

  •   Chairman of the Board of Directors     •   Chief Executive Officer and
President     •   Senior Vice President, Chief Financial Officer and Treasurer  
  •   Senior Vice President, Corporate Development     •   Senior Vice
President, General Counsel and Secretary     •   Senior Vice President, Research
and Development and Chief Medical Officer     •   Senior Vice President, Chief
Operating Officer

The performance period under the Plan consists of the twelve month period from
April 1, 2010 to March 31, 2010. To be eligible to participate in this Plan, the
executive officer must be actively employed by the Company at the time awards
are paid by the Company. Performance Pay awards will be paid prior to two and
one half months after the end of the performance period.
Individual Performance Pay Targets
An individual performance pay range and target as a percentage of base salary
will be established by the Compensation Committee for each of the reporting
officers and shall be based generally on comparable market data. Performance pay
awards are to be pro-rated based on the number of days employed in the
Performance Period.
Company Objectives
The Company objectives for fiscal 2010 are: (i) successfully commercialize
VIVITROL®, (ii) build and enhance our proprietary products, (iii) achieve
financial performance against budget and (iv) respond effectively to changing
business conditions.
Individual Performance
Each individual’s performance pay award under the Plan will be determined by the
Compensation Committee of the Board of Directors of the Company. Individual
performance against the Company objectives affects the determination of each
individual’s performance pay award relative to that individual’s target
performance pay amount. The CEO of the Company shall provide the Compensation
Committee with recommendations regarding the performance pay for the Senior Vice
Presidents. The percentage of base salary represented by each performance pay
award granted under the Plan shall fall within the target performance pay range.
The Committee reserves the right to modify the Plan, Company objectives or
overall payouts under the Plan at any time during the course of the fiscal year,
including in response to changing business goals, needs and operations.
Approved by the Compensation Committee of the Board of Directors on July 13,
2009

 